Mr. Justice McINTYRE,
dissenting.
In Johnston v. Laird, 48 Wyo. 532, 52 P.2d 1219, 1222, Justice Blume stated there seems to be substantial unanimity among the courts dealing with the question, that when a divorce is coupled with a settlement of property rights between the parties, the change of circumstances is such as to impliedly revoke the husband’s prior will.
*542The opinion of Justice Parker in the case now before us does not undertake to justify a reversal of the Johnston decision. Indeed it does not purport to reverse such decision. Instead, it holds there was an absence of substantial evidence of a property settlement.
However, I can scarcely imagine how evidence of a property settlement could be more clear and more conclusive than it was in the instant case. The divorced wife testified, “We turned our property back to one another. I tried to take nothing of his, he tried to take none of mine.”
Moreover, not only were the terms and basis upon which property rights were settled testified to by the divorced wife, but the exchange of quitclaim deeds between the parties actually implemented the settlement which the parties had agreed to.
To imply, as the majority opinion does, that the only evidence of a property settlement was the exchange of deeds, and that this evidence was not substantial or sufficient, is hardly fair to contestant or to the trial judge who found the evidence showed there was a property settlement. It overlooks the principal evidence of a property settlement — evidence by the way which was not disputed.
As far as evidence of the exchange of deeds is concerned, it corroborated and verified the property settlement agreement of the parties, as testified to by proponent, to the effect that the parties turned back to each other their property so that she took nothing of his and he took nothing of hers. Not only that, but it was testified that the parties picked up their wills from their attorney. This further corroborates the property settlement described in the testimony of the former wife.
As I see the record before us, there was ample evidence for the trial court’s finding that there was a settlement of property rights between the parties, at the time of the divorce. I would affirm the judgment of the district court.